DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 11, and 16 have been considered and are addressed in the new rejection stated below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, 10-12, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al. (US 10,074,726) ("You").
With regard to claim 1, figures 1-2B and 20 of You discloses a method for forming a semiconductor device structure 1, comprising: forming a first gate stack 193, a second gate stack 143, and a third gate stack (polysilicon gate before gate replacement process used to form normal gate electrode 150, fig. 1) over a semiconductor substrate 10, wherein the second gate stack 143 is between the first gate stack 193 and the third gate stack (polysilicon gate before gate replacement process used to form normal gate electrode 150, fig. 1); forming a dielectric layer 77 over the semiconductor substrate 10 to surround the first gate stack 193, the second gate stack 143, and the third gate stack (polysilicon gate before gate replacement process used to form normal gate electrode 150, fig. 1); forming a protection element 144 to cover the second gate stack 143; and simultaneously and respectively ("first and third normal gate electrodes 110 and 150 may comprise substantially the same material as the second normal gate electrode 130", col. 10 ll. 7-9) replacing the first gate stack 193 and the third gate stack (polysilicon gate before gate replacement process used to form normal gate electrode 150, fig. 1) with a first metal gate stack 130 and a second metal gate stack 150 after the formation of the protection element 144.
With regard to claim 2, figures 1-2B and 20 of You discloses forming a fin structure F22 over the semiconductor substrate 10 before the formation of the first gate stack 193, wherein the first gate stack 193 covers a portion of the fin structure F22.
With regard to claim 3, figures 1-2B and 20 of You discloses an isolation structure 22 over the semiconductor substrate 10 such that the isolation structure 22 is adjacent to the fin structure F22 before the formation of the second gate stack 143, wherein the second gate stack 143 covers the isolation structure 22.
With regard to claim 5, figures 1-2B and 20 of You discloses that the protection element 144 is wider (144 wider than undercut portions UC of 143) than the second gate stack 143.
With regard to claim 8, figures 1-2B and 20 of You discloses removing the first gate stack to form a recess in the dielectric layer after the formation of the protection element; removing the protection element after the formation of the recess; and forming the metal gate stack in the recess after the protection element is removed.
With regard to claim 10, figures 1-2B and 20 of You discloses that the second gate stack 143 and the first gate stack 193 are formed to be as wide as each other.
With regard to claim 11, figures 1-2B and 20 of You discloses a method for forming a semiconductor device structure 1, comprising: forming a fin structure F22 over a semiconductor substrate 10; forming a first gate stack 193 and a second gate stack 143 over the fin structure F22; forming a third gate stack (polysilicon gate before gate replacement process used to form normal gate electrode 150, fig. 1) over the semiconductor substrate 10, wherein the second gate stack 143 is between the first gate stack 193 and the third gate stack (polysilicon gate before gate replacement process used to form normal gate electrode 150, fig. 1); forming a dielectric layer 77 over the semiconductor substrate 10 to surround the first gate stack 193, the second gate stack 143, and the third gate stack (polysilicon gate before gate replacement process used to form normal gate electrode 150, fig. 1); forming a protection element 144 to cover the second gate stack 143; and simultaneously and respectively ("first and third normal gate electrodes 110 and 150 may comprise substantially the same material as the second normal gate electrode 130", col. 10 ll. 7-9) replacing the first gate stack 193 and the third gate stack (polysilicon gate before gate replacement process used to form normal gate electrode 150, fig. 1) with a first metal gate stack 130 and a second metal gate stack 150 after the formation of the protection element 144.
With regard to claim 12, figures 1-2B and 20 of You discloses that the protection element 144 is formed to completely cover a top surface of the second gate stack 143.
With regard to claim 15, figures 1-2B and 20 of You discloses forming an isolation structure 22 adjacent to the fin structure F22, wherein the second gate stack 143 is formed directly above the isolation structure 22.
With regard to claim 16, figures 1-2B and 20 of You discloses a method for forming a semiconductor device structure 1, comprising: forming a first fin structure F22 and a second fin structure F23 over a semiconductor substrate 10; forming a first gate stack 193 over the first fin structure F22; forming a second gate stack 143 over a gap (gap between F22 and F23) between the first fin structure F22 and the second fin structure F23; forming a third gate stack (polysilicon gate before gate replacement process used to form normal gate electrode 150, fig. 1) over the second fin structure F23, wherein the second gate stack 143 is between the first gate stack 193 and the third gate stack (polysilicon gate before gate replacement process used to form normal gate electrode 150, fig. 1); forming a dielectric layer 77 over the semiconductor substrate 10 to surround the first gate stack 193, the second gate stack 143, and the third gate stack (polysilicon gate before gate replacement process used to form normal gate electrode 150, fig. 1); forming a protection element 144 to cover the second gate stack 143; removing the first gate stack 193 and the third gate stack (polysilicon gate before gate replacement process used to form normal gate electrode 150, fig. 1) to form a first recess and a second recess ("gate replacement process", col. 20 ll. 25-26) while the second gate stack 143 is covered by the protection element 144; and respectively forming a first metal gate stack 130 and a second metal gate stack 150 in the first recess and the second recess ("gate replacement process", col. 20 ll. 25-26) while the second gate stack 143 extends across the gap (gap between F22 and F23).
 With regard to claim 17, figures 1-2B and 20 of You discloses forming a source/drain feature 42 over the first fin structure F22 before the dielectric layer 77 is formed.
With regard to claim 19, figures 1-2B and 20 of You discloses forming an isolation structure 22 in the gap (gap between F22 and F23) before the first gate stack 193 and the second gate stack 143 are formed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 10,074,726) ("You") in view of Yu et al. (US 2015/0115373) ("Yu").
With regard to claim 4, You does not disclose a top surface of the isolation structure is lower than a top of the fin structure and higher than a bottom of the fin structure, and the second gate stack covers a sidewall of the fin structure.
However, figure 3 of Yu disclsoes a top surface of the isolation structure 68 is lower than a top of the fin structure 70a and higher than a bottom (bottom of 70a) of the fin structure, and the second gate stack 60 covers a sidewall of the fin structure 70a.
Therefore, it would have been obvious to one of ordinary skill in the art to form the second device isolation region of You with the isolation feature and dummy gate as taught in Yu in order to provide an offset from the isolation feature so that epi growth does not grow on the surface of the isolation feature and thus eliminate the faucet defects.  See par [0030] of Yu. 
With regard to claim 20, You does not disclose that the second gate stack are formed to partially cover the first fin structure and to partially cover the second fin structure.
However, figure 11 of Yu discloses that the second gate stack 62b are formed to partially cover the first fin structure 54a and to partially cover the second fin structure 54b.
Therefore, it would have been obvious to one of ordinary skill in the art to form the second device isolation region of You with the isolation feature and dummy gate as taught in Yu in order to provide an offset from the isolation feature so that epi growth does not grow on the surface of the isolation feature and thus eliminate the faucet defects.  See par [0030] of Yu.  
	
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 10,074,726) ("You") in view of Cai et al. (US 8,551,843) ("Cai").
With regard to claims 6 and 18, You does not disclose that the protection element is made of a photoresist material.
However, figure 2D of Cai discloses that the protection element 236 is made of a photoresist material ("masking layer 236, e.g., a photoresist mask", col. 6 ll. 36).
Therefore, it would have been obvious to one of ordinary skill in the art to form the mask layer pattern of You with the photoresist mask as taught in Cai in order to mask the underlying layer from further etching processes.  See col. 6 ll. 47-48 of Cai.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 10,074,726) ("You") in view of Basker et al. (US 9,570,571) (“Basker’).
With regard to claim 7, You does not disclose that the protection element comprises a metal material, a semiconductor material other than polysilicon, a polymer material, or a combination thereof.
However, figure 5A of Basker discloses that the protection element 426 comprises a metal material, a semiconductor material other than polysilicon, a polymer
material (“organic planarization layer’, col. 5 Il. 65), or a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art to form the mask of You with the organic planarization layer as taught in Basker in order to provide a lithography resist mask for the replacement metal gate process. See col. 5 Il. 49-53 of Basker.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 10,074,726) ("You") in view of Zhang (US 9,478,625) ("Zhang"). 
With regard to claim 8, You does not disclose removing the first gate stack to form a recess in the dielectric layer after the formation of the protection element; removing the protection element after the formation of the recess; and forming the metal gate stack in the recess after the protection element is removed.
However, figures 1-4 of Zhang disclose removing the first gate stack 118 to form a recess 130 in the dielectric layer 122 after the formation of the protection element 124; removing the protection element 124 after the formation of the recess 130; and forming the metal gate stack 140 in the recess 130 after the protection element 124 is removed.
Therefore, it would have been obvious to one of ordinary skill in the art to form gate replacement process of You with the replacement gate process as taught in Zhang in order to provide co-fabricate FinFets with resistors.  See col. 7 ll. 51-52 of Zhang.  

Allowable Subject Matter
Claims 9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             11/12/2022